Parker, C. J.
There is very little discrepancy between the authorities in this case. It is not necessary, in an indictment for larceny of bills or notes, to set out the instruments stolen by a particular description of them. But the number should be stated, and nearly all the cases show that the value of each should be averred. Johns. Case, 2 Russ. on Crimes 110, is not, perhaps, an exception, if it may be inferred that the nine bank notes which it was alleged in the indictment were stolen by the defendant, amounting in the whole to the sum of ¿£9, and of the value of ¿£9, were for ¿£1 each, and of that value.
Hpon all the authorities, the indictment in this case is fatally defective. “ Sundry bank notes” is quite too loose. The principle has been settled here, in the cases referred to, which it is perhaps to be regretted were not reported.

Judgment reversed.